    Case 18-70594-grs      Doc 34  Filed 01/15/19 Entered 01/17/19 09:52:30           Desc Main
                                   Document      Page 1 of 1
                            UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF KENTUCKY
                               THE HONORABLE Gregory Schaaf




     IN RE:                                                          CASE NUMBER 18-70594
       Kathleen S Prater


                     U.S. BANKRUPTCY JUDGE'S MINUTES OF HEARING

     DATE: 01/15/2019                                                              TIME: 10:00

     ISSUE:
      25 12/13/2018        Order Continuing Confirmation Hearing. Confirmation hearing to be
                           held on 1/15/2019 at 10:00 AM at Pikeville District Courtroom. (srw)

     DISPOSITION:
      Cont




______________________________________________________________________________________
The affixing of this Court's electronic seal below is proof this document has been signed by the Judge
and electronically entered by the Clerk in the official record of this case.



                                                   Signed By:
                                                   Gregory Schaaf
                                                   Bankruptcy Judge
                                                   Dated: Tuesday, January 15, 2019
                                                   (rah)
